Case 9:18-cv-80176-BB Document 457 Entered on FLSD Docket 04/17/2020 Page 1 of 2



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 18-CIV-80176-Bloom/Reinhart

  IRA KLEIMAN, as personal representative of
  the estate of David Kleiman, and
  W&K INFO DEFENSE RESEARCH, LLC,

                 Plaintiffs,

         v.

  CRAIG WRIGHT,

              Defendant.
  ___________________________________/

                      ORDER MEMORIALIZING DISCOVERY RULINGS

         On April 17, 2020, the Court heard oral argument regarding Defendant’s assertion of work

  product privilege regarding a written statement prepared by Defendant’s uncle, Donald Lynam, as

  well as Defendant’s assertion that documents relied upon by his expert, Dr. Ami Klin, in forming

  his opinions are protected from disclosure under Fed. R. Civ. P. 26(b)(4)(B). This order will serve

  to memorialize the rulings made on the record during the hearing.

         With regard to Mr. Lynam’s written statement, I have conducted an in camera review of

  it, as well as the supporting declarations and exhibits. I find that no privilege ever attached to the

  statement, which was made in connection with another litigation in the United Kingdom, because

  it was never intended to be kept confidential from opposing counsel in that matter. Accordingly,

  I order Defendant to produce a copy to Plaintiffs, subject to the requirements of the parties’

  confidentiality stipulation.

         As for documents relied upon by Dr. Klin in preparing his expert report, I reject

  Defendant’s argument that they are essentially draft reports and are, thus, protected from disclosure
Case 9:18-cv-80176-BB Document 457 Entered on FLSD Docket 04/17/2020 Page 2 of 2



  by Rule 26(b)(4)(B).      Courts have held that the testing, analysis, and notes, as well as

  communications with other experts that a testifying expert relies upon in preparing his report do

  not constitute protected draft reports and are discoverable. See Frazier v. Bd. of Cty. Comm'rs of

  Cty. of Arapahoe, 2010 WL 447785, at *4 (D. Colo. Feb. 3, 2010) (ordering production of all

  psychological tests considered and relied upon in forming opinions regarding plaintiff’s emotional

  condition); Pennenvironment & Sierra Club v. PPG Indus., Inc., 2014 WL 12589147, at *2 (W.D.

  Pa. Oct. 7, 2014) (requiring the production of expert-to-expert communications and finding that

  “[t]here is widespread consensus that notes of experts or communications between experts…will

  not be protected from discovery ‘as draft reports’”). Accordingly, Defendant is ordered to produce

  such documents, to the extent they exist, by 2:00 p.m. on April 18, 2020.

         DONE AND ORDERED in Chambers this 17th day of April 2020, at West Palm Beach

  in the Southern District of Florida.




                                         _____________________________
                                         BRUCE REINHART
                                         UNITED STATES MAGISTRATE JUDGE




                                                      2
